

AMENDMENT
TO
HAUPPAUGE DIGITAL INC.
2003 PERFORMANCE AND EQUITY
INCENTIVE PLAN


WHEREAS, Hauppauge Digital Inc. (the “Company”) has heretofore adopted a 2003
Performance and Equity Incentive Plan (the ‘Plan”) which now has available only
a limited number of available shares that may be issued; and


WHEREAS, the purpose of this Amendment is to increase the number of shares
authorized under the Plan from 500,000 to 1,500,000; and


WHEREAS, this Amendment as duly authorized by the Directors of the Company is
subject to the affirmative vote of the holders of a majority of the Common
Shares of the Company present and represented at the next meeting of the
Stockholders;


NOW, THEREFORE, it is agreed:



A.  
Section 3.1 of the Plan is hereby amended to increase the number of shares
reserved for issuance under the Plan from 500,000 shares of Common Stock to
1,500,000 shares of Common Stock which shares shall be authorized but unissued
shares of Common Stock.




B.  
Section 3.5 of the Plan is hereby amended to change the numbers of shares
available for delivery under the Plan through Incentive Stock Options from
500,000 to 1,500,000 shares.




C.  
Except as amended herein all of the other terms of the Plan shall continue in
full force and effect.




D.  
The effective date of this Amendment is September 5, 2006 subject to approval by
the holders of a majority of the shares of Common Stock present and represented
at the next special or annual meeting of the stockholders of the Company duly
held.

 

        HAUPPAUGE DIGITAL INC.  
   
   
  September 5, 2006  By:   /s/ Kenneth Plotkin Dated

--------------------------------------------------------------------------------